                      Case 5:19-cr-00463-LHK Document 1 Filed 05/09/19 Page 1 of 12
AO 91 (Rev. 11/11) Criminal Complaint


                                     United States District Court
                                                                for the

                                                   Northern District of California


                  United States of America
                                V.
                                                                                                              A
                                                                           Case No.
                     Janardhan Nellore




                          Defendant(s)                            CR               1
                                                CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s)of                  February 26, 2018              in the county of             Santa Clara        in the

     Northern          District of          California         , the defendant(s) violated:

            Code Section                                                     Offense Description
18U.S.G. § 1028A                               Aggravated Identity Theft




         This criminal complaint is based on these facts:

Please see attached affidavit of FBI Special Agent Adelaida Hernandez.




         Sf Continued on the attached sheet.


                                                                                              Complaiaoftrs signature
    Approved as to form
                                                                                   FBI Special Agent Adelaida Hernandez
                             AUSA Patrick Delahunty
                                                                                               Printed name and title


Sworn to before me and signed in my presence.


Date:                                      ^
                                                                                                 Judge's signature

City and state:                      San Jose. Cailfornia                        Nathanael Cousins, U.S. Magistrate Judge
                                                                                               Printed name and title
Case 5:19-cr-00463-LHK Document 1 Filed 05/09/19 Page 2 of 12
Case 5:19-cr-00463-LHK Document 1 Filed 05/09/19 Page 3 of 12
Case 5:19-cr-00463-LHK Document 1 Filed 05/09/19 Page 4 of 12
Case 5:19-cr-00463-LHK Document 1 Filed 05/09/19 Page 5 of 12
Case 5:19-cr-00463-LHK Document 1 Filed 05/09/19 Page 6 of 12
Case 5:19-cr-00463-LHK Document 1 Filed 05/09/19 Page 7 of 12
Case 5:19-cr-00463-LHK Document 1 Filed 05/09/19 Page 8 of 12
Case 5:19-cr-00463-LHK Document 1 Filed 05/09/19 Page 9 of 12
Case 5:19-cr-00463-LHK Document 1 Filed 05/09/19 Page 10 of 12
Case 5:19-cr-00463-LHK Document 1 Filed 05/09/19 Page 11 of 12
Case 5:19-cr-00463-LHK Document 1 Filed 05/09/19 Page 12 of 12
